Citation Nr: 0905126	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Maintenance 
Center


THE ISSUE

Entitlement to a waiver of an overpayment of non-service-
connected pension benefits in the amount of $846.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2005 decision of the Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs Milwaukee Pension Maintenance Center.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a waiver of an overpayment 
of disability compensation benefits in the amount of $846.  
The Veteran contends that he informed the Department of 
Veterans Affairs (VA) within a reasonable time of his initial 
award of Social Security Administration (SSA) benefits, that 
he acted to reduce the originally created overpayment by 
returning an uncashed VA pension check, and that repayment of 
the debt would create a financial hardship.

The Board notes that in October 2005, prior to the denial of 
the Veteran's claim of entitlement to a waiver of an 
overpayment, a Financial Status Report on a VA Form 5655 was 
received by VA.  The Financial Status Report revealed that 
after expenses the Veteran's income was $270.  In November 
2005 COWC denied the Veteran's claim of entitlement to a 
waiver of overpayment finding that the Veteran's income 
exceeded his expenses by such that he could provide for his 
basic necessities and still repay his debt without causing 
undue financial hardship.

In December 2005, another Financial Status Report on a VA 
Form 5655 was received by VA.  The Financial Status Report 
revealed that after expenses the Veteran's income was $112.  
This Financial Status Report was considered when the 
Veteran's claim was readjudicated in a statement of the case, 
dated in May 2006.

Subsequently, in July 2006, another Financial Status Report 
on a VA Form 5655 was received by VA.  The Financial Status 
Report revealed that after the Veteran's expenses were 
subtracted from his income he owed $6.  This additional 
financial evidence has been associated with the claims file, 
but has not yet been considered by the Committee.  As noted 
above, it is the appellant's primary contention that the 
repayment of the overpayment would impose upon him an undue 
financial hardship.  The potential for the imposition of an 
undue hardship is one of the elements for consideration in 
the determination of whether the collection of an overpayment 
would violate the principles of equity and good conscience.  
38 C.F.R. § 1.965 (2008).  Since this evidence is pertinent 
to the appellant's claim, and since it has not been 
considered by the Committee, and the appellant has not 
submitted a statement waiving such consideration, it must be 
referred to the Committee for initial review.  38 C.F.R. § 
20.1304 (2008).

The Board notes that the most recent Financial Status Report 
of record, noted above, is dated in July 2006.  Due to the 
age of these records and the possibility that the Veteran's 
finances have changed since July 2006, on remand, an updated 
Financial Status Report should be requested from the 
appellant in order to properly assess whether collection of 
the overpayment would impose upon him an undue financial 
hardship.

Lastly, in light of the discrepancy in reported income 
demonstrated by the Veteran's three Financial Status Reports 
dated October 2005 to July 2006, the Board believes that it 
would be helpful if the appellant provided copies of his 
Internal Revenue Services (IRS) 1040, 1040A, and/or 1040EZ 
Tax Forms for taxable years 2005 to the present.  The 
committee should request that the Veteran provide these 
forms.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
another financial status report form (VA 
Form 5655) and asked to provide a current 
financial status report.  The RO or 
committee should request that the 
appellant include along with the updated 
financial status report copies of his IRS 
1040, 1040A, and/or 1040EZ Tax Forms for 
taxable years 2005 to the present.

2.  Following an appropriate period of 
time for response, the Committee should 
readjudicate the appellant's request for 
a waiver, taking into consideration all 
evidence contained in the claims file, 
including that submitted following the 
issuance of the May 2006 statement of the 
case.  If a waiver is denied, the 
Committee should explain the reasons and 
bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 38 
C.F.R. § 1.965(a) (2008).  If any benefit 
on appeal remains denied the appellant 
should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




